NO.
07-09-0369-CR
 
                                                   IN
THE COURT OF APPEALS
 
                                       FOR
THE SEVENTH DISTRICT OF TEXAS
 
                                                                 AT
AMARILLO
 
                                                                     PANEL
C
 
                                                              MARCH
22, 2010
                                            ______________________________
 
                                                      SHAUN
HEATH BROOKS, 
 
Appellant
 
                                                                             v.
 
                                                        THE STATE OF TEXAS, 
 
Appellee
                                         _________________________________
 
                      FROM
THE 251st DISTRICT COURT OF RANDALL COUNTY;
 
                                  NO.
20486-C; HON. ANA ESTEVEZ, PRESIDING
                                           _______________________________
 
                                                                       ORDER
                                           _______________________________
 
Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.




            Shaun Heath Brooks, appellant,
appeals a conviction from the offense of possession of a controlled substance
and a sentence of twelve months in a state jail facility.  Appellant timely perfected this appeal by
filing notice of appeal on November 12, 2009. 
Subsequently, counsel for appellant has asked for and received an
extension of time in which to file appellant’s brief.  On March 19, 2010, this Court received
appellant’s second motion for extension of time in which to file the brief
wherein an additional thirty days was requested.  Counsel cited as good cause for the second
extension simply that “counsel has been involved in numerous other cases,
trials and hearings.”
            Those convicted of criminal acts are
entitled to effective assistance of counsel on appeal.  The failure of counsel to timely prosecute an
appeal falls short of rendering such assistance.  To avoid the latter circumstance from
occurring at bar, we hereby grant appellant an additional twenty-one days in
which to file his brief and order L. Van Williamson, SBN 21624550, 1017 W.
10th, Amarillo, Texas, 79101, to prepare and file a brief in this cause on behalf of his client, Shaun Heath Brooks, in
compliance with the Texas Rules of Appellate Procedure.  Mr. Williamson is further ordered to file
said brief with the clerk of this Court at 501 S. Fillmore, Suite 2-A,
Amarillo, Texas, in a manner assuring that it will be personally received by
said clerk on or before 5:00 p.m. on April 8, 2010.  Failure to comply with this directive will result
in a hearing directing Mr. Williamson to show cause
why he should not be held in contempt.
 
                                                                                    Per
Curiam
Do
not publish.